United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 19-1974
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                     Russell Hibbert

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                             Submitted: January 30, 2020
                              Filed: February 12, 2020
                                   [Unpublished]
                                   ____________

Before SHEPHERD, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

     Russell Hibbert appeals the district court’s1 denial of the pro se postjudgment
motion he filed in his criminal case to offset his restitution balance, after he pleaded

      1
       The Honorable John A. Ross, United States District Judge for the Eastern
District of Missouri.
guilty to conspiring to commit wire fraud under a plea agreement containing a waiver
of his appeal and post-conviction rights.

      Upon careful review, we conclude that the waiver is valid, enforceable, and
applicable to the issue raised in this appeal. See United States v. Scott, 627 F.3d 702,
704 (8th Cir. 2010) (validity and applicability of an appeal waiver is reviewed de
novo); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal
waiver will be enforced if the appeal falls within the scope of the waiver, the
defendant knowingly and voluntarily entered into the plea agreement and the waiver,
and enforcing the waiver would not result in a miscarriage of justice). Accordingly,
we dismiss this appeal based on the appeal waiver.
                         ______________________________




                                          -2-